Suozzi, J. P.,
concurs in the result, with the following memorandum: The majority holds that a civil service employee’s suspension without pay resulting from an indictment for a crime which is related to his duties cannot exceed 30 days pursuant to the language of subdivision 3 of section 75 of the Civil Service Law, which pertinently provides: "Pending the hearing and determination of charges of incompetency or misconduct, the officer or employee against whom such charges have been preferred may be suspended without pay for a period not exceeding thirty days.” This holding requires that if the criminal and disciplinary charges have not been disposed of by the end of the 30-day suspension period, the transit authority or any public agency must either reinstate the civil service employee with pay or, in lieu thereof, continue his suspension with pay until he is convicted or acquitted of the criminal charges in which latter event, he would probably be reinstated. The inevitable financial burden imposed upon the public treasury as a consequence thereof is self-evident, inasmuch as the internal disciplinary proceedings are normally deferred pending the resolution of the criminal charges and the criminal charges cannot realistically be disposed of within the 30-day suspension period. As an added consequence, the authority must either replace that employee temporarily at additional expense if its level of service is to be maintained, or reduce those services during the period of such employee’s suspension. Inasmuch as the majority’s holding accords with the prior decisions of this court which have dealt with civil servants suspended because of indictments charging them with crimes both related and unrelated to their duties (see Matter of Yeampierre v Gutman, 52 AD2d 608, mot for lv to app dsmd 40 NY2d 918; Matter of Maurer v Cappelli, 42 AD2d 758; Matter of Maurer v Stacklum, 42 AD2d 759), I am constrained to join in the result reached by the majority. Nevertheless, it is my view that the majority’s interpretation of this provision of the Civil Service Law is both unreasonable and illogical. The requirement of reinstatement or continued compensation of a civil service employee after the expiration of the initial 30-day suspension without pay was presumably designed to prevent the public agency from starving out the civil service employee by unnecessarily delaying its internal disciplinary procedures. *903Although this concern is understandable with respect to charges which do not rise to the level of a crime and can, therefore, usually be resolved within the 30-day suspension period, it is totally inappropriate, in my view, in situations where the misconduct gives rise to criminal charges since the latter cannot be usually disposed of within that short period of time. The disposition of criminal charges is clearly beyond the control of the authority and any delay in this regard cannot possibly be construed as an attempt by the public agency to starve out that employee. In fact, it is the suspended civil service employee who can exercise some measure of control over the expeditious processing of the criminal charges against him by diligently pursuing his right to a speedy trial and who can thereby mitigate the effect of a continued suspension without pay beyond the initial 30-day period. The result which the present state of the law mandates constitutes an unwarranted invasion of the public treasury and at the same time reinforces public cynicism towards the law. Accordingly, the Legislature would be well advised to expeditiously consider appropriate amendments to subdivision 3 of section 75 of the Civil Service Law, with particular emphasis on granting the transit authority and other public agencies similarly situated the power to legally suspend the pay of those civil servants charged with crimes, beyond the initial 30-day period.